Bowie, J.,
delivered the opinion of the Court.
The appellee instituted suit on the 8th of July, 1872, in the Court of Common Pleas of Baltimore City, against the appellant, and filed her narr. in the form of an action *407of assumpsit, containing the usual common counts, and a special count, on a promissory note of the appellant, dated the tenth of May, 1870, for five hundred dollars, (then over due,) payable two months after date to the appellee’s testator.
The appellant pleaded that he never promised as alleged, and secondly, that he never was indebted as alleged.
At the trial, the plaintiff, to support the issue joined on her part, produced Peter Hermann., a competent witness, to prove the signature of the appellant, to the note, and also offered evidence tending to prove that the note, which was as follows:
“$500.00. Baltimore, May 10th, 1870.
“Two months after date I promise to pay to the order of John Alback five hundred dollars, at-; value received. Peter Hermann . ’ ’
“Endorsed: John Wolf.
“ (U. S. Stamp, duly cancelled, 25 cts.)
was delivered to the testator of the plaintiff, before its maturity, and that at the lime it was so delivered the name of the defendant, was written across the hack of it; and also proved by the said witness that he, “Peter Hermann,” had before the delivery of the note, sighed his name thereto. 'On cross-examination of the witness, the appellant asked him “for whose benefit was the note in question given?” which question being objected to by the appellee, the Court below excluded the same, to which ruling the appellant excepted.
The appellee then prayed the Court to instruct the jury “ that if they believed from the evidence in the case, that the name of John Walz, the defendant, was written by him on the back of the note offered in evidence at the time or before said note was signed by Peter Hermann, and before it was delivered by the said Peter Hermann to the said John Alback, deceased, then they are to find for the *408plaintiff; provided they believe that the plaintiff is the executrix of said John Alback, deceased, and provided they believe that said note was delivered by said Peter Hermann to said John Alback, deceased, in the life-time of said John Alback,” which being granted, the appellant excepted.
The appellant then submitted three prayers, being the converse of the propositions embraced in the appellee’s, and which are substantially as follows:
1st. That there is no sufficient evidence in the case to ■entitle the plaintiff to recover.
2d. “That the note itself is not prima facie evidence that the defendant placed his name on the back of the note as an individual maker thereof.”
3d. “That the defendant is not liable in this action, upon the promissory note sued bn in the case, unless they (the jury) find from the evidence in the cause that a demand has been made upon Peter Hermann, maker, and notice of non-payment to the endorser, John Walz, upon said note.”
The appellant in his brief and argument contends that the rulings of the Court below in excluding the question-propounded by the appellant, in the first bill of exceptions, deprived the defendant of the right of enquiry into the consideration of the note, and asserts that the maker of the note, and the one primarily liable being produced en the part of the appellee, the defendant on cross-examination should have had the liberty to thoroughly sift the witness, so as to show the relations of the paper, and the parties to the matter in dispute.
We do not perceive in the question any such scope or object as that ascribed to it by the appellant, or in its rejection, any such consequence as that imputed. The question as propounded made no reference whatever to the 'absence of a consideration, or the existence of an illegal consideration, bub implying that a consideration had *409passed, enquired for whose benefit the note in question was given. That was wholly immaterial. If the defendant executed the note under circumstances which in law made him a principal, as maker of the note, the fact that it was made for his accommodation, or that of his co-maker, constituted no defence to the action, and the circumstance that the joint-maker or co-promisor was a witness, and being cross-examined, did not in any manner change the rule of evidence, so as to authorize greater latitude óf interrogation. The question was simply irrelevant, and properly excluded.
The second and third exceptions presenting the affirmative and negative of the same propositions, may be considered and disposed of together.
The evidence offered by the appellee tended to prove such facts, as if found by the jury, warranted the Court, in instructing them as prayed by the appellee, that if found, they should find for the appellee. The authorities on this subject are collected, and have been recently reviewed by this Court in the very analagous case of Ives vs. Bosley, 35 Md., 268, 269.
Quoting from the Supreme Court of the United States in the case of Rey; et al. vs. Simpson, 22 How’d, 341, it is said, “When a promissory note made payable to a particular person or order, * * * is first endorsed by a third person, such third person is héld to be an original promisor, guarantor or endorser according to the nature of the transaction, and the understanding of the parties at the time the transaction took place. If he put his name on the back of the note at the time it was made as surety for the maker, and for his accommodation, to give him credit with the payee, or if he participated in the consideration for which the note was given, he must be considered as a joint-maker of the note. On the other hand, if his endorsement was subsequent to the making of the note, and he put his name there at the request of *410the maker, pursuant to a contract with the payee, for further indulgence or forbearance, he can only be held as guarantor.”
(Decided 20th February, 1873.)
It was held in that case in pursuance of the principles cited, that the appellant Ives could not escape his liability as joint-promisor, which the law attached to his blank endorsement, unless he proved a different understanding of all the parties.
In the case before us, there was no evidence offered to qualify the liability of the appellant as joint-promisor, and all the testimony tended to fix his liability, as announced by the appellee’s prayer.
It results from what we have said, that the appellant’s prayers were properly rejected, there being no evidence or authority to support them.
There being no error in the rulings of the Court below, on the several exceptions, the judgment will be affirmed.

Judgment affirmed.